            Case 2:19-cv-02239-KJD-DJA Document 14 Filed 05/20/20 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      JOSEPH MORGAN,
4
                           Plaintiff,
5                                                         2:19-cv-02239-KJD-DJA
      vs.                                                 ORDER
6

7     STATE OF NEVADA, ex rel. its
      DEPARTMENT OF BUSINESS AND
8
      INDUSTRY, STATE OF NEVADA, ex rel. its
9
      TAXICAB AUTHORITY; BRUCE
      BRESLOW, in his individual capacity; TERRY
10    REYNOLDS, in his individual capacity;
      SCOTT WHITTEMORE, in his individual
11    capacity; RUBEN AQUINO, in his individual
      capacity; GENEVIEVE HUDSON, in her
12    individual capacity; RONALD GROGAN, in
      his individual capacity;
13    CHARLES HARVEY, in his individual
      capacity; ANTOINE “CHRIS” RIVERS, in his
14
      individual capacity; CJ MANTHE, in her
      individual capacity; DOES I through X
15
      inclusive; and ROES XI through XX, inclusive,
16
                           Defendants.
17
            An Early Neutral Evaluation Session has been scheduled for 10:00 AM, June 15, 2020. (ECF No.
18
     12).
19
            The confidential statement is due June 8, 2020 at 4:00 PM. The parties may deliver the confidential
20
     statement to chambers or statements may be emailed to VCF_Chambers@nvd.uscourts.gov no later than
21
     4:00PM, June 8, 2020. DO NOT MAIL THEM TO THE CLERK'S OFFICE. DO NOT SERVE A COPY
22
     ON OPPOSING COUNSEL.
23

24

25
            Case 2:19-cv-02239-KJD-DJA Document 14 Filed 05/20/20 Page 2 of 2




1           The Court is closely following and reinforcing the guidelines from the CDC and other relevant

2    health authorities and is taking precautionary measures to limit the potential spread of the COVID-19

3    virus. For example:

4
            •       All visitors to the courthouse will be required to maintain a social distance of at least six
5           feet and either wash their hands or use hand sanitizer before entering the courtroom.
6
            •       Inside the courtrooms, conference rooms, chairs, tables, and microphones that have been
7           used will be cleaned after each Early Neutral Evaluation session. Counsel (parties) are encouraged
            to bring disinfectant wipes to clean the surfaces to their own comfort level as well.
8
            •     Early Neutral Evaluation attendees are encouraged to bring and wear personal protective
9           equipment including face masks, gloves, or other protective coverings.

10

11
            If you do not feel well, contact chambers (702)464-5540 immediately to reschedule this ENE
12
     or make arrangements to attend it remotely. DO NOT COME TO THE COURTHOUSE IF YOU
13
     ARE EXPERIENCING FLU-LIKE SYMPTOMS such as a cough, fever, or shortness of breath, or
14
     if you have been in contact with anyone who has been recently diagnosed with a COVID-19
15
     infection. Refer to Temporary General Order 2020-02 for additional courthouse-access policies and
16
     procedures.
17
            If a party prefers to appear by video conference, the party must notify chambers (702-464-5540)
18
     of that decision by June 8, 2020. If a party is appearing by video conference, it is the responsibility of that
19
     party to set-up and coordinate with chambers the video conference for the ENE and that party must be
20
     prepared to do a test run of the video conference with chambers on June 9, 2020.
21

22
            DATED this 20th day of May, 2020.
23                                                                  _________________________
                                                                    CAM FERENBACH
24                                                                  UNITED STATES MAGISTRATE JUDGE
25
